  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CARLOS BECERRA,                 )
                                )
   Petitioner,                  )
                                )         CIVIL ACTION NO.
   v.                           )          2:19cv1086-MHT
                                )               (WO)
UNITED STATES OF AMERICA,       )
                                )
   Respondent.                  )

                       DISMISSAL ORDER

    Upon     consideration     of   petitioner’s        motion   to

withdraw    and   dismiss   (doc.   no.   4),   which   the   court

construes as a notice of dismissal pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i), it is ORDERED that this lawsuit

is dismissed in its entirety without prejudice, with no

costs taxed.

    This case is closed.

    DONE, this the 18th day of February, 2020.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
